Citation Nr: 1702492	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  11-16 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left knee disability.

2.  Entitlement to a rating in excess of 10 percent for limitation of flexion of the left knee.

3.  Entitlement to a rating in excess of 10 percent for residual scar on the left knee as secondary to status post operative meniscectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This matter was previously before the Board in May 2014 at which time the matter was remanded in order to associate additional VA treatment records with the claims file and to obtain a new VA examination.

As a procedural matter, the RO initially construed the Veteran's claim as entitlement to a rating in excess of 20 percent for a left knee disorder.  As noted above, the Board remanded the claim in May 2014.  Pursuant to that remand, the Veteran was afforded a new VA examination, and as a result of this, a December 2014 rating decision granted a separate 10 percent rating for limitation of flexion for the Veteran's left knee and also a 10 percent rating for a left knee scar.  As such, the Board has captioned the claim above. 

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Left Knee Disorder and Limitation of Extension Ratings

In Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  The final sentence of section 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

During the pendency of the appeal for the Veteran's left knee disabilities, he has undergone VA examinations in March 2010 and September 2014.  However, closer inspection of those examinations shows that they do not include all the required testing pursuant to § 4.59 and Correia.  The March 2010 VA examination provided range of motion values but it is not apparent whether pain during active and passive motion was described, or whether pain on weight-bearing was observed.  Furthermore, the September 2014 VA examination also provide range of motion values but it is unclear whether pain during active and passive motion was described, or whether pain on weight-bearing was observed.  As such, a new VA examination is needed.

Left Knee Scar

The Veteran's September 2014 VA examination highlighted that the Veteran had a scar related to his left knee disorder.  The examiner noted that the scar was either painful, unstable, or the total area of the related scar was greater than 39 square centimeters.  In light of the remand for the Veteran's knee, the Board finds that any related scars should be described fully in the new VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination in connection with his left knee disability to assess its current severity.  The claims file should be reviewed.

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The level of instability should be assessed.

In examining the Veteran's left knee, the examiner should also document in detail all scars found present.

A complete rationale should be provided for any opinion reached.

2.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

